Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 08/10/2021, with respect to the rejection(s) of claim(s) 1-4, 6, 10-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the final rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DJENADIC et al. Nebulized spray pyrolysis of Al-doped Li7La3Zr2O12 solid electrolyte for battery applications Ruzica Djenadic a,b,c, ⁎, Miriam Botros c , Cahit Benel c , Oliver Clemens b,c , Sylvio Indris d , Ahmad Choudhary c , Thomas Bergfeldt e , Horst Hahn a,b,c, in view of secondary references listed below.

Claims 1-4, 6, 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DJENADIC et al. (Nebulized spray pyrolysis of Al-doped Li7La3Zr2O12 solid electrolyte for battery applications) in view of IYER et al. (US 2017/0062873 A1).
Regarding claim 1, DJENADIC teaches solid electrolyte particles (‘Nanoparticles with the composition Li7−3xLa3Zr2AlxO12’; ‘were synthesized using the NSP method with the experimental setup shown in Fig. 1’ [abstract; pg. 50 section 2.1 1st and 2nd paragraphs]);
 preparing a solution of solid electrolyte precursors by dissolving a mixture comprising an inorganic lithium precursor, an inorganic lanthanum precursor and an inrocanic zirconium precursor in an organic solvent (‘The water-based precursor solution (total cation concentration st paragraph]); 
generating an aerosol of said solution (“The as-prepared precursor solution was nebulized inside a glass chamber using an ultrasonic generator’ [pg.50 section 2.1 1st paragraph]; ‘The mist of the precursor solution was transported into the hot-wall reactor by flowing oxygen’ [pg.50 section 2.1 1st paragraph]);
converting the aerosol to solid powders at an elevated temperature (‘Nanoparticles were synthesized at a temperature of 900 °C and collected using a filter based collector. In order to prevent water vapor condensation on the filter, the collector was heated to 120 °C’ [pg.50 section 2.1 1st paragraph]); and 
annealing said solid powders at an elevated temperature (‘As-synthesized powders were compacted to form pellets’, ‘by uniaxial pressing’, ‘and subsequently sintered at 1000 °C for 1 h at ambient air’ , ‘A constant heating rate of 5 °C min−1 and a cooling rate of 10 °C min−1 were used’, ‘In order to reduce Li losses and prevent contact with the alumina crucible, the pellets were imbedded in as-prepared powder of the identical batch and the alumina crucible was sealed using an alumina cover in combination with a ceramic paste’ [pg.50 section 2.1 1st paragraph]), 
st paragraph] and have a particle size range of 20 nm to 10 µm ([’50 nm to 190 nm’, ‘300 nm’ section 3.2 1st paragraph, also see Table 1, Figures 3 and 7]).
With regards to the solid electrolyte particles are capable of making a solid electrolyte film with a thickness between 5-50 µm, since there is no clear distinction between the particles taught by the DJENADIC reference and the particles claimed, it would be expected for the electrolyte particles of DJENADIC to have the claimed capability of making a solid electrolyte film with a thickness between 5-50 µm claimed.
DJENADIC is silent as to the solid electrolyte particles are capable of making a solid electrolyte film with a thickness between 5-50 µm.
IYER teaches a method for producing a solid electrolyte [Title], including mixing precursors [0010-0014], precursors including lithium, lanthanum and zirconium precursors [0029] solid electrolyte thicknesses in microns [0040,0091,0100,0121,0129], 10 microns [0040], less than 20 microns [0100]; a solid electrolyte that provides energy delivery rates comparable to, or superior to, energy deliver rates of secondary batteries using flammable, liquid electrolyte [0040].
Therefore it would have been obvious to one of ordinary skill in the art to have included the solid electrolyte thickness of IYER in the solid electrolyte of DJENADIC in order to obtain a solid electrolyte that provides energy delivery rates comparable to, or superior to, energy deliver rates of secondary batteries using flammable, liquid electrolyte.
Regarding claim 2, DJENADIC teaches an aluminum precursor ([pg.50 section 2.1 1st
Regarding claim 3, DJENADIC teaches substantially homogeneous solution (‘homogeneous transparent solution [pg.50 section 2.1 1st paragraph]).
Regarding claim 4, DJENADIC teaches the claimed formula ([pg.50 section 2.1 1st paragraph; Tables 2-3]).
Regarding claim 6, DJENADIC teaches methanol ([pg.50 section 2.1 1st paragraph]).
Regarding claim 11, DJENADIC teaches the particles have a size range of 50-190 nm and above 300 nm ([pg.52 section 3.2 1st paragraph]).
Regarding claim 12, DJENADIC is silent as to the electrolyte particles are further converted to solid electrolyte film with a thickness of 5-20 µm.
IYER teaches a film thickness of more than 1 micron thick [0091,0100], less than 20 mivrons thick [0100].
Therefore it would have been obvious to one of ordinary skill in the art to have included the particle size of IYER in the solid electrolyte of DJENADIC in order to obtain a solid electrolyte that provides energy delivery rates comparable to, or superior to, energy deliver rates of secondary batteries using flammable, liquid electrolyte.
Regarding claim 13, DJENADIC teaches nebulized spray pyrolysis (Title) and an ultrasonic generator (‘nebulized inside a glass chamber using an ultrasonic generator’ [pg.50 section 2.1 1st paragraph]).

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over over DJENADIC et al. (Nebulized spray pyrolysis of Al-doped Li7La3Zr2O12 solid electrolyte for battery applications) in view of IYER et al. (US 2017/0062873 A1) as applied to claim 1 above, and further in view of BADDING et al. (US 2016/0111751 A1).
Regarding claim 10, DJENADIC teaches the lithium nitrate and lanthanum nitrate [pg.50 section 2.1 1st paragraph] and Zr(C5H7O2)4 [pg.50 section 2.1 1st paragraph].
DJENADIC is silent as to a zirconium nitrate.
BADDING teaches a membrane and/or solid electrolyte [0025,0035], for which the preparation method includes precursors are used to form a solution [0114], the precursors may include a zirconium, lanthanum nitrate and lithium nitrate precursors; a composition, method of making, or both that allows the garnet oxides to lower at lower temperatures [0036] and highly conductive materials [0035-0040].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the precursors of BADDING in the materials of DJENADIC in order to obtain a safe and conductive material.
Regarding claim 14, DJENADIC is silent as to the solid electrolyte particles are combined with an additive as claimed.
BADDING teaches polyacrylonitrile [0074] nitriles [0064,0074,0082]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the additives of BADDING in the materials of DJENADIC in order to obtain a safe and conductive material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Q/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723